White, J.
We find no error in this case.
The improvement was made under chapter 49 of the municipal code.
Section 540 declares that no public improvement provided for in chapter 49, the cost or part of the cost of which is to be specially assessed on the owners of adjacent property, shall be made without the concurrence of two-thirds of the whole number of members elected to the council, unless two-thirds of the owners to be charged shall petition therefor.
. Section 565 provides, that upon the expiration of the time limited for filing claims for damages, the council shall determine whether they will proceed with the proposed improvement or not; and if they shall decide to proceed therewith, they shall then provide, by ordinance, for the same.
By section 576 the council is authorized to levy and assess a tax on all the lots or lands abutting on the proposed improvement, either in proportion to the foot front of the lots or lands so abutting, or according to the value- of such lots or lands as assessed for taxation, as may be equitable,, and as the council may in each ease determine.
Whether the improvement is to be paid for by special assessments, and, if so, in what mode the assessments are to be levied, is to be determined when the improvement is ordered.
In order to enable the council to determine understandingly whether the cost of the improvement, or of some part of it, ought to be raised by special assessment, it is necessary that they should know what property will be liable for such assessment. And after, in view of such liability, the work has been ordered, the liability ought not to be affected by changes in the title to the property.
The theory on which assessments are authorized is the-presumed benefit resulting to the property from the improvement; and in so far as they are made a personal charge on the owner, it is only in respect to the property.
It seems to us, therefore, that what constitutes abutting *168property is to be determined by the situation of the property at the time of the passage of the ordinance directing the improvement and prescribing the mode in which it is to be paid for.
The subsequent proceedings are merely the carrying out of the scheme of improvement provided for in the ordinance.
The claim of the plaintiffs in error is that the power of ■assessment is limited to the property of those who own immediately on the street at the time the cost of improvement is actually assessed.
They rely on section 545, which is as follows : “ All assessments shall be payable by the owner or owners of the property assessed personally by the time stipulated in the •ordinance making the same, and shall be a lien from the date of the assessment upon the respective lots or parcels of land assessed.”
It is not the object of this section to define the property liable to be assessed, but to prescribe the time at which the assessment becomes a lien on the property and a personal •charge against the owner.

Leave refused.